DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	As per claim 21, line 3, - - the - - has been inserted before “one”.  On line 8, - - the - - has been inserted before “one” .   On line 10, - - the - - has been inserted before “one” .  Also on line 15, - - the - - has been inserted before “one” .  
  
As per claim 40, line 7, - - the - - has been inserted before “one” .   On  line 9, - - the - - has been inserted before “one” .  Also on line 14, - - the - - has been inserted before “one” .  

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 21-40 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“after receiving the request, sending, to the client device, instructions to present the UI, the UI comprising a set of UI elements configured to receive a plurality of attributes corresponding to a set of fields, determining, with one or more processors, a score by using a model based on the plurality of attributes provided by the client device, wherein a count of the plurality of attributes is greater than three, and using the model provides the score based on the plurality of attributes, and sending, with one or more processors, to the client device, instructions to display a value indicative of the score” as recited in independent claims 21 and 40.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
 Zanni et al (US Pat. No. 11,301,538) disclose a computer implemented method for generating a webpage on a user device, the method comprising: by a first application of the webpage: creating a first application-specific state store at the user device, the first application-specific state store used by the first application; storing an initial value of a first application-specific field in the first  application-specific state store, the initial value of the first application-specific field received from a remote data store; generating a first user interface element to display the initial value of the first application-specific field, creating a field values store at the user device, the field values store being used by the first application and a second application of the webpage; storing an initial value of a first common field in the field values store, the initial value of the first common field received from the remote data store, generating a second user interface element to display the initial value of the first common field as stored in the field values store; and by the second  application of the webpage, receiving the initial value of the first common field from the field values, and generating a third user interface element to display the initial value of the first  common field as received from the field values store.

Marseille et al (US Pub No. 20130305182) disclose a method implemented by a computing system in response to execution of program code by a processor of the computing system, the method comprising: receiving a request to specify attributes associated with a data element; and presenting, in response to the request, a graphical user interface layout including at least one first user interface input field for specifying a value for the attributes associated with the data element and a second user interface input field for specifying a time period to associate with the at least one first user input field.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

June 13, 2022